Citation Nr: 0330054	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a laceration of the left fourth (ring) finger.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from September 1983 to June 
1989.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for residuals of a 
laceration of the left fourth (4th) finger and assigned a 
noncompensable evaluation.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board remanded the case to the RO in March 2003 to 
schedule the veteran for a hearing there before a Veterans 
Law Judge (VLJ).  His travel Board hearing was scheduled for 
August 2003, but he failed to appear for it.  He also has not 
since offered an explanation for his absence or requested 
that his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for a compensable evaluation for the 
residuals of the laceration of his left 4th finger 
and apprised of whose ultimate responsibility, his or VA's, 
it was for obtaining the supporting evidence.  

2.  More than one year has elapsed since the RO informed the 
veteran of this.  

3.  The initial injury of the left 4th finger was a 
laceration between the proximal interphalangeal (PIP) joint 
and the metacarpophalangeal (MCP) joint, but not the tip of 
that finger, and there was no amputation of that finger nor 
is there documented limitation of motion or ankylosis of the 
finger and any residual scarring is not shown to be 
symptomatic.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable 
evaluation for the residuals of the laceration of the left 
4th finger.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5227 
(effective prior to and as of August 26, 2002), and 4.118, 
Diagnostic Code 7805 (effective prior to and as of August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was signed into law on November 9, 2000, shortly 
before the RO issued the decision appealed in December 2000.  
The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and the implementing 
regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this particular case, the veteran was notified by the RO 
in November 2001 that it would assist him in obtaining his 
private clinical records.  He also was notified in a February 
27, 2002, letter of the requirements of the VCAA.  And it was 
requested that he submit evidence substantiating his claim 
within 60 days of that letter (i.e., by April 27, 2002).  He 
was informed, as well, that, if the additional information 
and/or evidence was received within one year, and benefits 
eventually were granted, they might be paid from the date of 
receipt of his claim.  However, if received more than one 
year after that letter, the RO might only be able to pay 
benefits from the date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day (in this case 60-day) period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, though, the veteran already has been given the required 
one year in which to respond to the RO's February 27, 2002, 
letter.  In fact, the RO issued that letter more than one 
year ago; it is fast approaching two years.  Note also that, 
following the RO's initial letter in November 2001, notifying 
him that it would assist in obtaining his private clinical 
records, records subsequently were obtained from the Pitt 
Bone, Joint and Spine Care clinic.  Moreover, during the one-
year period following the notification of the VCAA on 
February 27, 2002, he was scheduled for a VA examination in 
July 2002 to evaluate the severity of the 
service-connected disability at issue.  38 U.S.C.A. 
§ 5103A(d).  But he failed to report for that evaluation, 
without good cause.  38 C.F.R. § 3.655.  Aside from that, as 
previously mentioned, the Board recently remanded the case to 
the RO in March 2003 to provide him an opportunity to testify 
before a Veterans Law Judge of the Board in support of his 
claim.  But just like his VA examination, he failed to appear 
for his hearing, without good cause.  He has not identified 
and/or submitted any additional evidence or provided any 
additional information suggesting that additional evidence 
needs to be obtained.  So there is no legitimate reason to 
further delay a decision in his appeal, particularly since no 
additional evidence appears forthcoming.  

Furthermore, the veteran has never indicated or even 
suggested that he has received VA outpatient treatment.  
Obviously then, since, by his own admission, he has not 
received any such treatment, no such records exist.

Consequently, under these circumstances, no further 
development is required to comply with the VCAA or the 
implementing regulations.  And the veteran is not prejudiced 
by the Board deciding his claim because the RO already has 
satisfied the preliminary notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  But that 
holding is not applicable in this case because, here, the 
veteran timely appealed the rating initially assigned for the 
disability at issue just after establishing his entitlement 
to service connection for it.  So VA must consider his claim 
in this context, which includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when the disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities that, at least partly, are rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated due to the 
extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
or osteoarthritis, when established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The veteran filed his initial claim for service connection in 
November 1999, and service connection was granted by rating 
action in December 2000 for residuals of a laceration of his 
left 4th (i.e., ring) finger.  A noncompensable (i.e., 0 
percent) rating was assigned for his associated scarring.  
Parenthetically, the Board notes that the December 2000 
rating action states in a portion of that decision entitled 
"Summary" that service connection was granted for a 
laceration of the "RIGHT" ring finger.  However, that 
rating action specifically granted service connection for a 
laceration of the opposing left ring finger, and this was 
again reiterated in an unappealed November 2002 rating action 
which denied service connection for a bilateral knee 
disorder.  The December 2002 statement of the case (SOC) also 
designates the correct (i.e., left ring finger) as service 
connected.  

The veteran's service medical records (SMRs), while 
containing some indications that the initial injury was to 
his right 4th finger, include the initial clinical record 
of treatment which specifically states that it was, instead, 
his left 4th finger that was injured.  And while another 
clinical notation on that same document indicates it was his 
right 4th finger, the drawing of the affected hand by the 
treating medical personnel make it indisputable that it was 
his left 4th finger that actually was injured.  He sustained 
a laceration between his PIP joint and his MCP joint.  

It equally deserves mentioning that, on August 30, 2002, the 
rating criteria for the evaluation of disabilities of the 
skin, including scarring, were revised.  Similarly, on August 
26, 2002, the rating criteria for the evaluation of 
disabilities of the fingers were revised.  

"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
when amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations 
prior to the stated effective date is precluded, 
notwithstanding Karnas.  See VAOGCPREC 3-2000 (Apr. 10, 
2000).



Under the criteria in effect prior to August 30, 2002, for 
evaluation of scars, if they were superficial, poorly 
nourished, with repeated ulcerations or were superficial, 
tender, and painful on objective demonstration, then a 10 
percent evaluation was warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  It also was permissible to 
rate the scars on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the minimum rating for scars 
other than of the head, face or neck which are deep or cause 
limited motion and involve an area or areas exceeding 6 
square (sq.) inches (39 sq. centimeters (cms.)).  A 20 
percent rating is warranted when the involved area or areas 
exceeds 12 sq. inches (77 sq. cms.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (effective August 30, 2002).  Note 2 to 
DC 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars other than of the head, face or neck which are 
superficial and that do not cause limited motion and involve 
an area or areas of 144 square (sq.) inches (one sq. foot) 
(929 sq. centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective August 30, 2002).  Note 2 to 
DC 7802 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and unstable. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (effective August 30, 2002).  
Note 1 to DC 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to DC 7803 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is the only and maximum rating 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).  Note 1 to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note 2 to DC 7804 provides that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 on the 
amputation rule).  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7805 provides 
that other scars (not covered in Diagnostic Codes 7800 
through 7804) are to be rated on the basis of limitation of 
function of the affected part.  

Under the rating criteria for evaluating ankylosis of a 
finger both prior to and as of August 26, 2002, a 
noncompensable evaluation is warranted for favorable or 
unfavorable ankylosis of the ring (4th) finger of the major 
or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(in effect prior to and as of August 26, 2002).  

Under the rating criteria for evaluating amputation of a 
finger both prior to and as of August 26, 2002, a 10 percent 
rating is warranted for amputation of the 4th finger of the 
major or minor extremity without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  A 20 
percent rating is warranted for amputation of the 4th finger 
of the major or minor extremity with metacarpal resection 
(with more than one-half the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5155 (in effect prior to and as of August 26, 
2002).  A Note to DC 5155 provides that the single finger 
amputation ratings are the only applicable ratings for 
amputations of whole or part of a single finger.  



Prior to August 26, 2002, the preamble to 38 C.F.R. § 4.71a, 
DCs 5216-5219, as well as DCs 5220-5223 provided that: 

"In classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits the 
following rules will be observed:  
	(1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as 
amputation.  
	(2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  
	(3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis 
of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  
	(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  

38 C.F.R § 4.71a.  

This Preamble did not precede DCs 5224-5227 (ankylosis of 
single fingers) but, nonetheless, the "[P]reambles, by their 
express terms, do apply to DCs 5224-5227 as well."  Shipwash 
v. Brown, 9 Vet. App. 218, 224-26 (1995) 
(citing Hill v. Principi, 3 Vet. App. 540, 541-42 (1992)).  

The August 26, 2002, rating revisions to the evaluations of 
service-connected disabilities of the fingers revised the 
preambles preceding DCs 5216-5219 (unfavorable ankylosis of 
multiple digits) and 5220-5223 (favorable ankylosis of 
multiple digits), as well as the notes following DCs 5220-
5223, but did not alter the rating criteria or percentages 
provided under those Diagnostic Codes.  



Under the August 26, 2002, rating revisions a noncompensable 
evaluation is assigned for any ankylosis, favorable or 
unfavorable, of the ring (4th) or little (5th) finger of 
either the major or minor extremity.  38 C.F.R. § 4.71a, DC 
5227 (effective August 26, 2002).  A Note to DC 5227 provides 
that consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Prior to August 26, 2002, there was no specific Diagnostic 
Code for evaluation of limitation of motion of the fingers.  
Under the August 26, 2002, rating revisions a noncompensable 
evaluation is assigned for any degree of limitation of motion 
of the ring (4th) or little (5th) fingers of either the major 
or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective August 26, 2002).  

In this case, the SMRs reveal that an X-ray just after the 
initial injury in January 1985 was negative.  Subsequent 
treatment notes show the wound healed.  Treatment records 
from the Pitts Bone, Joint and Spine Care clinic from 1996 to 
2001 concern treatment for disabilities of the low back, left 
shoulder, left knee, and left 4th finger.  However, there is 
no reference to any scarring, much less symptomatic scarring.  
A November 1999 clinical note indicates the veteran reported 
that his left 4th finger had first bothered him during 
service and now the pain bothered him particularly when the 
weather changed.  On examination, the proximal 
interphalangeal (PIP) joint of his left 4th finger was 
enlarged and tender and an X-ray revealed thinning of that 
joint space.  The diagnoses included osteoarthritis of the 
PIP joint of the left 4th finger.  In December 1999 he 
reported that his left 4th finger was "merely stiff."  

Overall, the evidence does not establish that the veteran has 
ever had any ankylosis or limitation of motion of any joint 
of the left 4th finger, nor has any portion of this finger 
been amputated.  Also, there is no competent clinical 
evidence of any symptomatic scarring of this finger and the 
post-service private clinical records make no mention of any 
disability or impairment of function of the left ring finger 
from any potential scarring.  In fact, the evidence does not 
shown any impairment of motion or function of any other 
finger of the left hand or of the left hand itself.  Thus, 
even though there is X-ray evidence of arthritis, a 
compensable evaluation is not provided for any limitation of 
motion of the 4th finger of either the major or minor 
extremity.

No actual functional impairment of any kind has been shown at 
any time since service discharge to result from the 
laceration of the left 4th finger.  Accordingly, an initial 
compensable evaluation is not warranted under any version, 
old or new, of the rating schedule; neither is a "staged" 
rating warranted because the veteran has not been compensably 
disabled from this condition at any time since filing 
his claim.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) 


("the VCAA simply restated what existed in section 5107 
regarding the 
benefit-of-the-doubt doctrine").  Here, the preponderance of 
the evidence is against the claim and, thus, there is no 
doubt to be resolved.  


ORDER

The claim for an initial compensable rating for residuals of 
a laceration of the left 4th finger is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



